DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               LAWRENCE REESE and DEBORAH ROSIER,
                           Appellants,

                                     v.

                         BROWARD COLLEGE,
                             Appellee.

                               No. 4D16-4000

                          [November 16, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE-14-
014176 and CACE-14-014422.

   Peter J. Solnick of Solnick Law P.A., Aventura, for appellants.

   Jack J. Aiello and Holly L. Griffin of Gunster, Yoakley & Stewart, P.A.,
West Palm Beach, for appellee The District Board of Trustees of Broward
College.

PER CURIAM.

   Affirmed.

CIKLIN, KLINGENSMITH, JJ., and BELANGER, ROBERT, Associate Judge,
concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.